DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 7/21/2022, regarding the pre-AIA  35 U.S.C. 103(a) rejection of claim 37 over Fleck, have been fully considered but they are not persuasive. The Applicant contends that claim 37 has been amended to require only a single anchoring tether. The examiner respectfully disagrees. Claim 37 uses the transitional term "comprising", which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, the phrase “further comprising a single anchoring tether” does not preclude the presence of additional anchoring tether elements, and the rejections over Fleck have been maintained, as described below.
Applicant’s remaining arguments with respect to claim(s) 7, 9-15, 18, 20, 22, 23, 34, 36, and 37 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7, 9-15, 18, 20, 22, 23, and 34 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gabbay (EP 2 484 309 A1).
Gabbay discloses the following regarding claim 7:  a prosthetic mitral valve comprising: a preconfigured stent-in-stent design (Figs. 4-7) comprising: an outer stent (10, 14) having an atrial end (upper end as shown in Figs. 4-7) and a ventricular end (lower end); an inner stent (12, 16) formed separately from and coupled to the outer stent (Figs. 1-7; para. 0044), the inner stent having an inflow end (upper end) and an outflow end (lower end) being disposed at least partially within the outer stent (Figs. 4-7) such that an area (spaces between the inner and outer stents) is defined between the outer stent and the inner stent (Figs. 4-7); a leaflet apparatus (82) disposed within the inner stent (Figs. 2, 4-7) configured to allow blood to flow in an antegrade direction from the atrial end toward the ventricular end (para. 0036); and a collar (38, 84) coupled to the inflow end of the inner stent (Fig. 2) and the atrial end of the outer stent (Fig. 2), wherein when the prosthetic mitral valve is implanted in a native mitral valve annulus the area between the outer stent and the inner stent is configured to be filled with blood (Figs. 4-7, where the areas between the inner and outer stents would be fully capable of being filled by blood), wherein in an expanded condition of the prosthetic mitral valve, a maximum diameter of the outer stent is located at the atrial end of the outer stent (Figs. 6-7).
Please note that many of the claims have functional language. Claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Gabbay discloses the following regarding claim 9:  the valve of claim 7, wherein the leaflet apparatus is disposed in the inner stent proximate to the ventricular end of the outer stent (Figs. 6-7).
Gabbay discloses the following regarding claim 10:  the valve of claim 7, wherein the atrial end of the outer stent includes a flared portion extending radially outward (Figs. 6-7), the collar being attached to the flared portion (Figs. 2, 6-7; para. 0027).
Gabbay discloses the following regarding claim 11:  the valve of claim 7, wherein the collar includes a synthetic material (paras. 0027, 0040).
Gabbay discloses the following regarding claim 12:  the valve of claim 7, wherein the collar is formed separately from and coupled to the outer stent and the inner stent (Figs. 4-7; para. 0027).  Please note that the method of making a device is not considered germane to the patentability of the device itself.  Method limitations in device claims are only considered to the extent they further define the structure of the claimed apparatus. As presently worded, the scope of the subject matter fails to structurally distinguish the device of the present application from the prior art. 
Gabbay discloses the following regarding claim 13:  the valve of claim 7, further comprising: a tissue covering (portions of element 38 on the inner portions of elements 10, 14) disposed about an interior portion of the outer stent (Figs. 2, 4-7; para. 0027).
Gabbay discloses the following regarding claim 14:  the valve of claim 7, wherein the collar is substantially toroidal (Figs. 6-7).
Gabbay discloses the following regarding claim 15:  the valve of claim 7, wherein the collar is configured to extend radially within the atrium of the heart when the valve is seated in a native atrioventricular annulus of the heart (Figs. 6-7).
Gabbay teaches the following regarding claim 18:  a prosthetic mitral valve comprising: a preconfigured stent-in-stent design (Figs. 4-7) comprising: an outer stent (10, 14) including a substantially cylindrical portion (central portion of elements 10, 14) having an atrial end (upper end, as shown in Figs. 4-7) and a ventricular end (lower end), and a flared portion (the upper, flared region) extending radially outwardly from the cylindrical portions (Figs. 1-7), the flared portion configured to be disposed within an atrium of the heart when the valve is seated in a native atrioventricular annulus of a heart (Figs. 4-7, where the flared portion is fully capable of being placed within an atrium of the heart); an inner stent (12, 16) formed separately from and coupled to the outer stent (Figs. 1-7; para. 0044), the inner stent having an inflow end (upper) and an outflow end (lower), and being disposed at least partially within the outer stent such that an area (spaces between the inner and outer stents) is defined between the outer stent and the inner stent (Figs. 4-7); a tissue covering (portion of element 38 covering the central portion of elements 10, 14) disposed about the outer stent (Figs. 4-7; para. 0027); a plurality of leaflets (82) disposed within the inner stent (Figs. 2, 4-7) configured to coapt with one another between an open configuration and a closed configuration and to allow blood to flow in an antegrade direction from the atrial end toward the ventricular end (paras. 0036); and a collar (84, upper portion of element 38) attached to the atrial end of the outer stent (Fig. 2) and inflow end of the inner stent (Fig. 2), wherein when the prosthetic mitral valve is implanted in a native mitral valve annulus, the area between the outer stent and the inner stent is configured to be filled with blood (Figs. 4-7, where the areas between the inner and outer stents would be fully capable of being filled by blood), wherein in an expanded condition of the prosthetic mitral valve, a maximum diameter of the outer stent is located at the atrial end of the outer stent (Figs. 6-7).
Gabbay teaches the following regarding claim 20:  the valve of claim 18, wherein the plurality of leaflets is disposed in a ventricular section of the inner stent (Figs. 6-7).
Gabbay teaches the following regarding claim 22:  the valve of claim 18, wherein the outer stent is configured to extend from an atrium of the heart to a ventricle of the heart and the collar is configured to extend radially in the atrium of the heart; when the valve is seated in a native atrioventricular annulus of the heart (Figs. 6-7).
Gabbay teaches the following regarding claim 23:  the valve of claim 18, wherein the collar is configured to conform to an anatomical shape of an annulus of a heart and maintain the conformity during a cardiac cycle of the heart (Figs. 6-7; paras. 0042-0046). 
Gabbay teaches the following regarding claim 34:  the valve of claim 18, wherein the collar further includes a second portion (portions of element 38 covering the flared regions of elements 10, 14) that at least partially covers the flared portion of the outer stent (Figs. 2, 4-7).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabbay in view of Fleck et al. (US Pub. No. 2010/0016881; hereinafter Fleck).
Gabbay discloses the limitations of the claimed invention, as described above.  However, it does not recite the valve comprising a plurality of wires, each of the wires having a first end coupled to the ventricular end of the outer stent; a second end extending away from the outer stent and coming together at a junction; a coupling element positioned at the junction and coupling the plurality of wires; and a single anchoring tether coupled to and extending from the coupling element.  Fleck teaches a stent comprising a plurality of wires (12), each of the wires having a first end coupled to the ventricular end of the outer stent (Figs. 1a-3); a second end extending away from the outer stent and coming together at a junction (3); a coupling element (ring holding the wires together) positioned at the junction and coupling the plurality of wires; a single anchoring tether (left side portion of element 22 that extends from the ring) coupled to and extending from the coupling element (Figs. 1a-3; paras. 0020-0027); and the single anchoring tether being formed from a biocompatible suture material (para. 0025), for the purpose of better maneuvering and securing the prosthesis in place.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the prosthetic valve of Gabbay to comprise an anchoring device, as taught by Fleck, in order to better maneuver and secure the prosthesis in place.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774